Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 12/30/21 claimed priority of date 8/30/2019.
2.    Claims 1-5 are presented for examination.
Double Patenting

 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over; the reference claim(s). See, e.g., In re Berg, 140 Fo3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.isp.

3. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U. S. Patent No. 11,249543. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature with the Claim limitations of instant application are similar in nature to the patent for example  

Instant application
Patent 11,249543
1. An in-vehicle control device comprising: a processor configured to: 
     specify a limited device of which power consumption is to be limited, based on acquired information; 
[map to (b) of the patent]  

    determine a type of the limited device based on whether the limited device has a function of switching an operation mode between a normal mode and a limit mode in which the power consumption is limited compared to the normal mode; 
[map to (a) of the patent]
1. An in-vehicle control device comprising a processor configured to: 
(a) control (i) a device of a first type, which is configured to switch an operation mode between a normal mode and a limit mode in which power consumption is limited compared to the normal mode and (ii) a device of a second type, which is not configured to switch the operation mode between the normal mode and the limit mode; 

(b) specify a limited device that is a device of which power consumption is to be limited, based on information acquired from outside; 

in response to determining that the limited device is a first type of device having the function, transmit to the limited device via a communication line an instruction to shift the operation mode to the limit mode; and 

(c) transmit to the limited device via a communication line an instruction to shift the operation mode to the limit mode when the limited device is the device of the first type configured to switch the operation mode; and 

in response to determining that the limited device is a second type of device that does not have the function, stop power supply to the limited device.
(d) stop power supply to the limited device when the limited device is the device of the second type not configured to switch the operation mode.


It can clearly be seen from the comparison table the instant application is anticipated by claim1 of the patent where claim of the patent contains all the limitations of claim 1 of the instant application. Therefore, Claim 1 of the instant application is not patently distinct from the earlier parent claim and as such is unpatentable for nonstatutory double patenting.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga et al. (“Tokunaga”), U.S. Patent Publication No. 2015/0112510 as provided in form 1449.
Regarding Claim 1, Tokunaga teaches an in-vehicle control device comprising: 
a processor configured to: 
specify a limited device of which power consumption is to be limited (by control contentment determination unit-233), based on acquired information [Para: 0009 (“a scene determination unit configured to acquire information indicative of vehicle situation … control content determination unit configured ... for powering on or off at least one specific ECU corresponding to the scene determined”)];
determine a type (based on “control content” of the ECUs that are “corresponding to the scene”) of the limited device based on whether the limited device has a function of switching an operation mode between a normal mode  (“normal mode”) and a limit mode(“sleep mode” or low power mode) in which the power consumption is limited compared to the normal mode [Para: 009 and 0010(“determines, for each of the ECUs, whether or not the ECU; whether or not the ECU needs to be supplied with power and whether or not  the ECU allowed to transition to sleep mode … based on the scene specified”)];
in response to determining that the limited device is a first type of device having the function, transmit to the limited device via a communication line an instruction to shift the operation mode to the limit mode [Para: 0010(“and then powers on/off the ECU and/or causes the ECU to transition to the sleep mode”) and 0022(“ECU disables some of the functions … transition to low power consumption state”)]; and 
in response to determining that the limited device is a second type of device that does not have the function (ECUs that are not “corresponding to the scene determined by scene determination unit”), stop power supply to the limited device [Para: 0025(“relay 21 to power off ECU 10” in order to “disable” when it is not part of a scene based “control content” as described in para: 0027)].
Regarding Claim 2, Tokunaga teaches wherein the acquired information acquired is based on information including usage of a service while a vehicle is parked [Para: 0029(“a vehicle scene include ... a scene that... 18 at parking position and the vehicle speed is zero”)]. 
Regarding Claim 3, Tokunaga teaches wherein the processor is configured to:
specify a non-limited device that is a device of which limitation of power consumption is to be removed based on the acquired information [Para: 0031(ECUs representing “scene that an occupant is present … the ECUs put in normal mode”)];
determine whether the non-limited device is the first type of device or the second type of device based on whether the non-limited device has the function [Para: 0010(“determines, for each of the ECUs, whether or not the ECU … needs to be supplied with power and whether or not  the ECU allowed to transition to sleep mode … based on the scene specified” where the scene is specific to the control content)];
in response to determining that the non-limited device is the first type of device (ECUs that are needed for a function that are specifies by control content), transmit to the non-limited device via the communication line an instruction to shift the operation mode to the normal mode [Para: 0022(to utilize a “function” thereby ECUs that are related to the function are “transition to the normal mode”)]; and
in response to determining that the non-limited device is the second type of device, supply power to the non-limited device [Para: 0022(“restores the disabled functions to thereby transition to the normal mode of operations” for the for the ECUs did not have functions previously)].
Regarding Claim 4, Tokunaga teaches wherein the processor is configured to: 
specify a non-limited device that is a device of which limitation of power consumption is to be removed based on the acquired information [Para: 0022(“restores the disabled functions to thereby transition to the normal mode of operations” for the for the ECU’s functions previously disabled)].; 
determine whether the non-limited device is the first type of device or the second type of device based on whether the non-limited device has the function[Para: 0010(“determines, for each of the ECUs, whether or not the ECU … needs to be supplied with power and whether or not  the ECU allowed to transition to sleep mode … based on the scene specified” where the scene is specific to the control content)]; 
in response to determining that the non-limited device is the first type of device (ECUs that are needed for a function that are specifies by control content), transmit to the non-limited device via the communication line an instruction to shift the operation mode to the normal mode [Para: 0022(to utilize a “function” thereby ECUs that are related to the function are “transition to the normal mode”)]; and 
in response to determining that the non-limited device is the second type of device, supply power to the non-limited device [Para: 0022(“restores the disabled functions to thereby transition to the normal mode of operations” for the for the ECUs did not have functions previously)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga as applied claim 1 above and Lakshmanan et al. (“Lakshmanan”), U. S. Patent Publication No. 2020/0177276.
Regarding Claim 5, Tokunaga teaches wherein the second type of device (ECUs 10) is connected to the power source (30) by a relay (21) controlled by the in-vehicle control device (20) [Para: 0023 and Fig-1]. Tokunaga does not disclose expressly wherein the first type of device is connected to a power source without a relay controlled by the in-vehicle control device. 
In the same field of endeavor (e.g. communication for vehicle-to-vehicle (V2V) vehicle-to-infrastructure communication network), Lakshmanan teaches a first type of device (ECU 64) is connected to a power source (70) without a relay controlled by the in-vehicle control device [Para: 0044 and Fig-3]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tokunaga’s teachings of first or second types of device connected to power supply with Lakshmanan’s teachings of first type of device is connected to a power source without a relay controlled by the in-vehicle control device for the purpose of quickly energizing the first type of device from direct connection with power supply in order to improve latency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187